Citation Nr: 0017082	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from May 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Muskogee which denied service connection for PTSD.


FINDING OF FACT

The evidence reveals a current diagnosis of PTSD and medical 
evidence of a nexus between the reported PTSD and service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).

Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to the symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  "38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury to disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Following review of the claims folder, the Board finds that 
the claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  That is, the Board 
finds that the veteran has presented evidence of a current 
disability, evidence of the inservice incurrence of the 
disability, and medical evidence of a nexus between the 
current disability and service.

The veteran's active service included time in Korea.  His 
military personnel records are not in the claims file.  The 
veteran has reported that he was assigned to a unit of the 
24th Infantry Division in Korea.  He has referred to 
recollections of one incident when he was on maneuvers and 
came across a soldier from North Korea.  He stated that 
"shots opened up--jumped in a river and I can't swim even 
today--crossed river."  The veteran has been seen at a vet 
center on periodic occasions since 1996 with the principal 
diagnosis of PTSD.  Additionally, he was accorded a PTSD 
examination by VA in May 1997 and the claims file, to include 
his stressor letter, was available for review.  The examiner 
made a diagnosis of mild PTSD.  Accordingly, the Board finds 
the claim for service connection for PTSD is well grounded.  
However, as will be discussed below, the Board finds that 
additional development is required before appropriate 
decision on the merits may be made.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.




REMAND

Since the claim of entitlement to service connection for PTSD 
is well grounded, VA therefore has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32, 807-32, 808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

A review of the record shows that the RO denied the claim for 
service connection for the PTSD essentially because there was 
no evidence of a verified service stressor.  However, there 
is no indication that the RO ever made a specific 
determination as to whether the veteran engaged in combat 
with the enemy.  The RO has not submitted the veteran's 
service information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for information 
concerning possible combat activity experienced by the 
veteran's unit in service or to verify the stressors 
described by him.

The evidence shows the veteran has described a traumatic 
incident in service, in which he described having been on 
maneuvers on Easter Sunday when he came upon a North Korean 
soldier and "shots opened up--jumped in a river and I can't 
swim even today--crossed river."  He has related that in 
Korea he was assigned to a unit of the 24th Infantry 
Division.

From a review of the record, the Board finds that the limited 
information provided by the veteran presents a sufficiently 
narrow time frame in which to search military records for 
verification of particular stressors or combat activity in 
general.  The Board finds that a REMAND is in order to 
accomplish additional development as to combat status and 
stressor verification.  Although the RO should submit this 
information for verification even without additional evidence 
from the veteran, the RO must notify the veteran of the 
pertinent information that it plans to submit to USASCRUR and 
request that he provide any more specific information he may 
recall, such as dates and any additional identifying 
information concerning the soldiers he recalls being assigned 
with or being wounded, such as names or ranks.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran in 
writing and advise him that it will be 
sending information to USASCRUR for 
attempted verification of combat status 
or his claimed stressors.  The RO should 
specify the information to be sent to 
USASCRUR and ask that the veteran provide 
any more specific information he recalls.  
The veteran is to be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
described events and that he must be as 
specific as possible to facilitate a 
successful search.

2.  The RO should review the file, 
including any response received from the 
veteran, and prepare a summary of all 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and any 
associated service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, VA  22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, to include the unit history 
for the unit to which the veteran was 
assigned while stationed in Korea.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  The report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing, including 
PTSD subscales.  Regarding the claim for 
service connection for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for any opinion expressed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, all 
appropriate actions should be undertaken.  
Thereafter, the RO should adjudicate the 
issue of service connection for PTSD in 
light of relevant statutes, regulations, 
and Court decisions.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the final outcome of the claim.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.



